[brunswick_logo.jpg]             
                                                                       Exhibit
10.4
 
 
2006 Retention Based Restricted Stock Unit Grant Terms and Conditions
Pursuant to the Brunswick Corporation 2003 Stock Incentive Plan (the “Plan”)


Purpose
To encourage retention of key managers so as to support the execution of
business strategies and achieve future goals.
 
Restricted Stock Unit Grant
Restricted Stock Units valued on the same basis as Brunswick Corporation common
stock where one unit equals one share. Dividend equivalents will be reinvested
in additional restricted stock units. There are no voting rights attached to
restricted stock units.
 
Grant Date
 
February 14, 2006
Vesting
Restricted stock units will vest four years from date of grant, subject to
continued employment or on a Change in Control (as defined in the Plan).
 
Termination of Employment
Forfeiture of restricted stock units in the event employment terminates prior to
vesting, except full vesting in the event of death or permanent and total
disability (as defined below).
 
Timing of Distribution
Distributions will occur as soon as practical after the vesting date.
 
Tax Withholding
Tax withholding liability (to meet required FICA, federal, state, and local
withholding) must be paid in cash or via share reduction upon distribution.
 
Form of Distribution
Shares will be deposited to your existing Dividend Reinvestment Plan account or,
if one is not currently on record, deposited into a newly created account. Stock
certificates will be issued on request.
 
Additional Terms and Conditions
Grants are subject to the terms of the Plan. To the extent any provision herein
conflicts with the Plan, the Plan shall govern. The Human Resources and
Compensation Committee of the Board administers the Plan. The Committee may
interpret the Plan and adopt, amend and rescind administrative guidelines and
other rules as deemed appropriate. Committee determinations are binding.
 
Permanent disability means the inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantial gainful activity,
which condition, in the opinion of a physician selected by the Committee, is
expected to have a duration of not less than 120 days.
 
The Plan may be amended, suspended or terminated at any time. The Plan will be
governed by the laws of the State of Illinois, without regard to the conflict of
law provisions of any jurisdiction.



Nothing contained in these Terms and Conditions or the Plan constitutes or is
intended to create a contract of continued employment. Employment is at-will and
may
be terminated by either the employee or Brunswick (including affiliates) for any
reason at any time.


Questions should be directed to
Shareholder Services
Brunswick Corporation
1 N. Field Court
Lake Forest, Illinois 60045-4811